                          Case 3:20-cv-01128-RS Document 18 Filed 05/11/20 Page 1 of 3



               1 Scott E. Shaffman (Bar No. 90276)
                 sshaffman@aol.com
               2 SCOTT E. SHAFFMAN ATTORNEY AT LAW
                 98 Del Monte Avenue, Suite 200
               3 Monterey, California 93940
                 Telephone: (831) 333-0321
               4
                 Attorneys for Plaintiff
               5 GLORIA LABRADOR

               6 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               7 Tatiana Semerjian Nunneri (Bar No. 300493)
                 tnunneri@mmhllp.com
               8 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               9 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
              10 Facsimile: (213) 625-1930

              11 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
              12

              13                                 UNITED STATES DISTRICT COURT

              14                   NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)

              15

              16 GLORIA LABRADOR,                                      )    Case No. 5:20-cv-01128-RS
                                                                       )
              17                   Plaintiff,                          )    JOINT STIPULATION TO DISMISS
                                                                       )    ENTIRE ACTION WITH
              18            vs.                                        )    PREJUDICE; AND ORDER
                                                                       )
              19 LIFE INSURANCE COMPANY OF NORTH                       )
                 AMERICA,                                              )
              20                                                       )    Judge: Richard Seeborg
                            Defendant.                                 )    Ctrm: 3, 17th Floor
              21                                                       )
                                                                       )    Complaint Filed: February 12, 2020
              22

              23            IT IS HEREBY STIPULATED, by and between Plaintiff GLORIA LABRADOR and
              24 Defendant LIFE INSURANCE COMPANY OF NORTH AMERICA, by and through their attorneys

              25 of record, that this action shall be dismissed in its entirety with prejudice as to all defendants pursuant

              26 to Rule 41(a), et seq. of the Federal Rules of Civil Procedure. Each party shall bear its own attorneys’

              27 fees and costs.

              28
LAW OFFICES
                                                                      1                         Case No. 5:20-cv-01128-RS
 MESERVE,
 MUMPER &                                                                       JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173642-1.1
                                                                                        PREJUDICE; & [PROPOSED] ORDER
                          Case 3:20-cv-01128-RS Document 18 Filed 05/11/20 Page 2 of 3



               1            The Parties further stipulate and request that all dates set in this matter be vacated and taken

               2 off the Court’s calendar.

               3            The Parties seek the Court’s approval of the dismissal of the action with prejudice.

               4

               5            IT IS SO STIPULATED.

               6

               7 Dated: May 11, 2020                              Scott E. Shaffman
                                                                  SCOTT E. SHAFFMAN ATTORNEY AT LAW
               8

               9

              10                                                  By:          /s/ Scott E. Shaffman
                                                                            Scott E. Shaffman
              11                                                            Attorneys for Plaintiff
                                                                            GLORIA LABRADOR
              12

              13 Dated: May 11, 2020                              Anna Maria Martin
                                                                  Tatiana Semerjian Nunneri
              14                                                  MESERVE, MUMPER & HUGHES LLP

              15

              16
                                                                  By: /s/ Tatiana Semerjian Nunneri
              17                                                      Tatiana Semerjian Nunneri
                                                                      Attorneys for Defendant
              18                                                      LIFE INSURANCE COMPANY OF
                                                                      NORTH AMERICA
              19
              20                                         FILER’S ATTESTATION

              21            The filing attorney attests that she has obtained concurrence regarding the filing of this

              22 document and its content from the signatories to this document.

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                        2                           Case No. 5:20-cv-01128-RS
 MESERVE,
 MUMPER &                                                                           JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173642-1.1
                                                                                                       PREJUDICE; & ORDER
                          Case 3:20-cv-01128-RS Document 18 Filed 05/11/20 Page 3 of 3



               1                                               ORDER

               2            Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 5:20-cv-01128-RS, is dismissed in its entirety as to all

               4 defendants with prejudice.

               5            IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               6 vacated and taken off the Court’s calendar.

               7            IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               8 costs in this matter.

               9            IT IS SO ORDERED

              10
                         May 11, 2020
              11 Dated: ___________________
                                                               Hon. Richard Seeborg
              12                                               United States District Judge
              13

              14

              15

              16
              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                   1                        Case No. 5:20-cv-01128-RS
 MESERVE,
 MUMPER &                                                                   JT STIP TO DISMISS ENTIRE ACTION WITH
HUGHES LLP
                   173642-1.1
                                                                                               PREJUDICE; & ORDER
